1.  Applicant's amendment, filed 02/16/2022, is acknowledged.
 
2.  Claims 80, 97-98, 100-109 are pending and under examination.

3.  In view of the amendment filed on 02/16/2022, only the following rejection are remained.	

4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.  Claims 80, 97-98, 100-109 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-40 of copending Application No. 16086582 in view of claims 15-15 and 21-22 of  patent US 10836827 for the same reasons set forth in the previous Office Actions.  



Applicant’s arguments, filed 02/16/2022, have been fully considered, but have not been found convincing.

Applicant submits that it is unclear how the Examiner arrived at the italicized conclusion “which would be expected by adding anti-PDL-1 antibody”. Applicant submits that the Examiner cannot be properly assessing the data.  Applicant submits that the error made by the Examiner is to compare the percentages of inhibition as if the doses of each antibody in the antibody combination were the same as the doses of the antibody when only single antibodies were tested. However, the dose amount of each antibody for the combination studies were half the amount as compared to the dose amount used for the single antibody studies. (See paragraph [0224] explaining that the dose amount for the single antibody assays was 100 ug but for the combination assays, each antibody was dosed at 50 ug, thus the total amount of antibody was also 100 ug.) The Examiner is either overlooking this difference in dose amount for the different assays or assuming that using a 50% dose an antibody (50 ug) would be as inhibiting of cancer cell growth as 100% dose of the same antibody (100 ug). In either case, this is an error.

However, it seems that Applicant arguing that Example 6 and Fig. 6 have the wrong controls for the dosages.  It seems that Applicant asking the Examiner to do the % inhibition based on non-existing data. The burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. 

Importantly, Applicants do not address Strom and Suthanthran (Nephrol Dial Transplant (1996) 11:1176-1181) in their Remarks and the arguments they do advance fail to distinguish it from the present case. The prior art teaches the same benefited of unexpected results.  Applicant’s reliance on unexpected results do not overcome clear and convincing evidence of obviousness.  Also see Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997).  The issue is whether the properties differ to such an extent that the difference is really unexpected.  There is nothing unexpected in Applicants’ results because it was known in the art (see Strom and Suthanthiran (Nephrol Dial Transplant (1996) 11:1176-1181) that the same benefit can be achieved with a multitiered approach to immunotherapy similar in principal would result in additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect  (see introduction, page 1176).  Also see US 20050281815 at [0539], US 20030158162 at [0036].  Therefore, one of ordinary skill in the art at the time of the invention was made aware of 
teachings of the benefits of the combination thereby would expect that the combination of internalizing and non-internalizing anti-glyc-PDL1 antibodies to possess the expected beneficial results which would have been produced by using the combination of internalizing and non-internalizing anti-glyc-PDL1 antibodies to exhibit an additive anti-tumor response with lower dosage of each antibody.  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 418.  In the instant case, “the inventors merely used routine research methods to prove what was already believed to be the Pfizer, Inc. v. Apotex, Inc, 480 F.3d 1348, 1367-69 (Fed. Cir. 2007) (simply because the formation and properties of a new compound must be verified through testing does not mean that the compound satisfies the test for patentability “since the expectation of success need only be reasonable, not absolute”); In re Merck Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (“obviousness does not require absolute predictability.”).  Good Science and useful contributions do not necessarily result in patentability.

Applicant argued since the claimed antibodies are each targeting the same cell surface protein (PD-L1). Under this scenario, a person of skill would be reasonable to conclude that using 50% of A and 50% of B in combination assay would not be greater than 100% of A in a single antibody assay or 100% of B in a single antibody assay, absent a synergistic effect.  


    PNG
    media_image1.png
    319
    446
    media_image1.png
    Greyscale

However, Synergy is defined as the combined value and performance of two drugs will be greater than the sum of the separate individual drug. Applicant results do not fit the definition of synergistic effect. Further, Applicant argument is not convincing because Strom and Suthanthiran (Nephrol Dial Transplant (1996) 11:1176-1181) teach that the same benefit can be achieved with a multitiered approach to immunotherapy similar in principal would result in additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect  (see introduction, page 1176).   Accordingly, it was known that in order to achieve increasing in the total immunotherapy effect (>100% of A or B) by combination of monotherapies  (A + B) through application of each agent at relatively low dose.  Also, Applicant argument dose not explain the results at day13 when monotherapy of antibody 73,  108, and the combination of 04 +73 and 04+108 all have similar effects.


 6.  Claim 105 is objected to because the skin cancer is recited twice in the claim. Correction is required.

7.  No claim is allowed.

 
8.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

March 15, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644